Title: To Thomas Jefferson from John Mason, 27 May 1808
From: Mason, John
To: Jefferson, Thomas


                  
                     Sir
                     
                     George Town 27 May 1808
                  
                  Mr. Theodore Mansfield of New York will do himself the honor to hand this Letter, he has been introduced to me as a very respectable Man by one of my Friends in that City—He is desirous of obtaining leave to send a Ship to Europe, under circumstances which he will explain himself—I beg permission, Sir, to present him to you—
                  With very great Respect I have the honor to be Sir Your mo ob Servt
                  
                     J Mason
                     
                  
               